—Order of disposition, Family Court, New York County (Rand Sheldon, J.), entered on or about March 24, 1999, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crime of robbery in the third degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence.
That appellant’s stop and detention may have been illegal “cannot deprive the Government of the opportunity to prove his guilt through the introduction of evidence wholly untainted by the police misconduct” (United States v Crews, 445 US 463, 474). Although the stop and detention led the police to knowledge of appellant’s identity, it did not lead to any proof with respect to his identification as the perpetrator of the robbery. The complainant, who recognized appellant from his observations at the time of the robbery, was unable to identify the appellant at the showup held shortly after the robbery because the complainant had lost his glasses during the assault. The photograph used in the subsequent array, when the complainant identified appellant, was obtained from the Youth Records Division within the New York Police Department, a source independent of the unlawful arrest, and thus was not an exploitation of the antecedent illegality (see, People v Pleasant, 54 NY2d 972, 974, n, cert denied 455 US 924).
We have considered and rejected appellant’s remaining contentions. Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.